Per Curiam.
This is an original action. On June 12,1987, the Counsel for Discipline filed formal charges against respondent, Patricia J. Becker, alleging that she failed to pay the medical creditors of her client, Kevin A. Eglseder, in the aggregate amount of $383, and also that she made intentionally false and misleading statements to the Counsel for Discipline concerning the matter. The formal charges state that the actions of the respondent constitute a violation of Canon 1, DR 1-102, and Canon 7, DR 7-101, of the Code of Professional Responsibility.
On August 20, 1987, Counsel for Discipline filed a motion for judgment on the pleadings, the respondent having failed to file an answer to the formal charges within 20 days after service as required by Neb. Ct. R. of Discipline 10(H) (rev. 1986).
After a careful review of the record we find that there exists no issue of fact or law. Therefore, pursuant to Neb. Ct. R. of Discipline 10(1) (rev. 1986), it is the judgment of this court that the respondent, Patricia J. Becker, be, and hereby is, disbarred from the practice of law effective September 1,1987.
Judgment of disbarment.